DISMISS and Opinion Filed April 14, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01498-CV

                CARL T. BRANDT AND VICKIE S. BRANDT, Appellants
                                      V.
                         C & S RESOURCES, INC., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-06584

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants have

informed the Court that they no longer wish to pursue the appeal. Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141498F.P05                                       /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARL T. BRANDT AND                                 On Appeal from the 192nd Judicial District
VICKIE S. BRANDT, Appellants                       Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-14-06584.
No. 05-14-01498-CV         V.                      Opinion delivered by Justice Whitehill.
                                                   Justices Francis and Lang-Miers,
C & S RESOURCES, INC., Appellee                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered April 14, 2015.




                                             –2–